DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Dec. 1, 2020 has been entered. Claims 1-14 and 16-21 are pending. Claims 4-8, 14 and 18-19 have been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009) in view of Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005).
Regarding claims 1 and 13, Wilaschin discloses a fermented dairy product and a method of making a fermented dairy product comprising the successive steps of:
providing a dairy base, 

fermenting the product to obtain a fermented dairy product ([0021]-[0023]).
Wilaschin discloses that the culture of bacteria can be strains of thermophilic lactic acid bacteria or mesophilic lactic acid bacteria and combinations thereof ([0053]).
 While Wilaschin discloses adding a culture of bacteria to the diary base, Wilaschin fails to teach adding lactase to the dairy base. 
Nakatani disclsoes a method of producing a fermented whey (e.g. dairy) product, wherein lactase is added to the dairy base along with the lactic acid bacteria before fermentation ([0013], [0015]-[0016], [0061]-[0062]). Nakatani further teaches that the addition of lactase improves the flavor of the fermented dairy product to provide enhanced sweetness, excellent thermal stability and suitable viscosity ([0013]).
It would have been obvious to one of ordinary skill in the art to add lactase with the lactic acid bacteria to the dairy base of Wilaschin. Nakatani discloses that the addition of lactase along with the lactic acid bacteria prior to fermentation provides an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties.  
 While Wilaschin fails to specifically teach separating liquid whey from the fermented dairy product, Kitamura discloses a process of producing fermented milk, wherein the fermented product is separated from the liquid whey using centrifugation ([0023], [0049]-[0052]).
As Kitamura discloses that it is known in the art to separate a fermented product from liquid whey, it would have been obvious to one of ordinary skill in the art to 
 Regarding claims 4-8 and 18-19, as stated above, Wilaschin teaches a fermented dairy product wherein the lactic acid bacteria used can be thermoophilic lactic acid bacteria, such as Lactobacillus bulgaricus, Streptococcus thermophiles, Bifodobacterium lactis and mesophilic lactic acid bacteria, such as Lactococcus lastis, and combinations thereof  ([0053]). 
It would have been obvious to use any combination of bacteria culture as they are all known to be useful for fermenting a dairy product, including the claimed combination as set forth in claim 8, as Wilaschin disclsoes that all claimed bacteria strains are known in the art to be useful for fermenting a dairy product and further teaches that combinations of bacteria can be used. 
Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)

Therefore, using a combination of bacteria strains as set forth in Wilaschin would merely yield the predictable result of providing a culture of bacteria that is suitable for fermenting a dairy product.
Regarding claim 9, as stated above, Nakatani disclsoes a method of producing a fermented whey (e.g. dairy) product, wherein lactase is added to the dairy base before fermentation. Nakatani teaches that the lactase can be added before the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art to add lactase before the lactic acid bacteria in the method of Wilaschin in order to provide an improved fermented dairy product that has enhanced sweetness, excellent thermal stability and suitable viscosity and would therefore give the fermented product of Wilaschin the same improved properties.  
Regarding claim 10, as stated above, the prior art teaches adding lactase to the dairy base prior to the addition of the culture of bacteria ([0013], [0015]-[0016], [0061]-[0062], [0067]).

Therefore, it would have been obvious to one of ordinary skill in the art to vary the time at which lactase is added before the culture of bacteria in order to ensure the lactose degradation has enough time to proceed. 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 11 and 20, as stated above, Naktani teaches adding lactase to a dairy base, and further teaches that it is added in an amount of 0.04 wt %, thus falling within the claimed range of 0.005 to 0.20 wt % in claim 11 and 0.01 to 0.15 wt % in claim 20. 
It would have been obvious to one of ordinary skill in the art to added lactase to the dairy base of Wilaschin in a similar amount as disclosed by Nakatani as Nakatani disclsoes that such amount is suitable for providing an improved fermented product as stated above. 
Regarding claim 12, Wilaschin further teaches that the dairy product is fermented at a temperature between 37 to 49 C for a time of 3 to 14 hours ([0066]), thus overlapping the claimed range of 25 to 44 C and falling within the claimed time of 3 to prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 14, Wilaschin further teaches cooling the fermented dairy product to a temperature of about 10 C or less ([0070]), thus overlapping the claimed range of between 1 and 10 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to cool the strained fermented dairy product of Wilaschin in view of Kitamura as Wilaschin disclsoes that such cooling step and temperature is suitable for producing a final fermented dairy product that is safe, wherein the bacteria cultures are not actively fermenting and thus do not change the viscosity of the fermented product ([0070]).
Regarding claim 21, the prior art discloses adding lactase during the preparation of a strained fermented product as described above, which is same as the instant invention, and therefore the method of the prior art is considered to prevent clogging of a separating device during preparation. 
Further, Nakatani discloses that the addition of lactase results in a fermented product having suitable viscosity ([0013]) and therefore it would have been obvious for the method of the combined prior art to result in a strained fermented dairy product having suitable viscosity to prevent clogging. 


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005) as applicant to claim 1 above, and further evidenced by Barnard et al. (Protein Content in Raw and Fluid Milk Products, J. Milk Food Technol. Vol. 38, No. 7, Pages 380-382; July 1975).
Regarding claims 2 and 16, Wilaschin discloses using bovine milk as described above ([0038]), but fails to disclose the protein content of the fresh milk used in step (a).
However, it is well known in the art that pure fresh milk has a protein content within the claimed range as evidenced by Barnard. Barnard discloses that fresh milk has an average protein content from 2.82% to 4.20% (page 380, Abstract), thus falling within the claimed range of between 2.8 and 4.6% in claim 2 and overlapping the claimed range of 3.1 about 4.0% in claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As Barnard discloses that fresh milk has the claimed protein content, the milk of Wilaschin would have the same protein content and therefore meets the claimed limitations. 

	


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilaschin et al. (US 2009/0311378 A1; Dec. 17, 2009), Nakatani (US 2011/0212222 A1; Sep. 1, 2011) and Kitamura et al. (US 2005/0074500 A1; April 7, 2005) as applied to claim 1 above, and further in view of Merrill (US 2014/0308398 A1; Oct. 16, 2014).
Regarding claims 3 and 17, as described above, the prior art teaches a method of providing a strained fermented dairy product, but fails to specifically teach the protein content of the strained product. 
Merrill discloses a method of making a fermented dairy product using the same starting material as Wilaschin (e.g. milk), and further teaches that the final product can have a protein content of 11% or more ([0047]), thus overlapping the claimed range of 6 to 16% in claim 3 and 7 to 12% in claim 17. In the case where the claimed ranges prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to have the fermented product of Wilaschin have a protein content as taught by Merrill as Merrill discloses using the same starting material, milk. Further, the protein content is dependent on the starting material, such as the type of dairy product used, and therefore one of ordinary skill in the art can vary the type and amount of starting material to result in a fermented dairy product having a desired protein content. 

Response to Arguments
Applicant’s arguments with respect to adding lactase before the culture of bacteria and prior to fermentation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nakatani, which teaches adding lactase to a dairy base prior to adding the culture of bacteria and prior to fermentation as it improves the flavor of the fermented dairy product to provide enhanced sweetness, excellent thermal stability and suitable viscosity ([0013]).



Conclusion
No claim are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Examiner, Art Unit 1791